DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Time-evolving data set compositions;
Time-evolving data set model; 
Non-parametric score.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Re-claim 1:
(a)  The Specification recites, ¶[00149] “Balances of all accounts 101…namely, the data set of balances…”
There is a lack of written description in the Specification for the term “time-evolving data set compositions.”

(b)  The Specification recites, ¶[0050] “FIG. 1 illustrates a risk assessor 100, in an embodiment. Risk assessor 100 can be embodied as an unsupervised non-parametric model for detecting high risk entities (i.e., accounts 101) within an audit population.” (emphasis added).  
There is a lack of written description in the Specification for the term “time-evolving data set model.”

(c)  The Specification recites the following for example regarding “scores:” 
¶[0004] “According to an aspect, there is provided a computer-implemented method for assessing a risk level for accounts, comprising: receiving account data for each of the accounts, the account data including a reconciliation status and a balance value for each account; for each of the accounts: assigning risk criteria scores for a plurality of risk criteria, based at least in part on one or more of reconciliation status and balance value for the account; and determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for the density distribution; identifying thresholds based at least in part on the quantiles of the density distribution; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.” (emphasis added).
The Specification recites the following in regards to “non-parametric:”
 ¶[0050] “FIG. 1 illustrates a risk assessor 100, in an embodiment. Risk assessor 100 can be embodied as an unsupervised non-parametric model for detecting high risk entities (i.e., accounts 101) within an audit population,” and  ¶[00303] “Risk assessment as disclosed herein, such as performed by risk assessor 100, is a form unsupervised learning and is non-parametric.” (emphasis added).
There is a lack of written description in the Specification for the term “non-parametric score.”

Re-claims 19:
(a) The Specification recites, 
¶[00149] “Balances of all accounts 101…namely, the data set of balances…”
There is a lack of written description in the Specification for the term “time-evolving data set compositions.”

(b) The Specification recites the following for example regarding “scores:” 
¶[0004] “According to an aspect, there is provided a computer-implemented method for assessing a risk level for accounts, comprising: receiving account data for each of the accounts, the account data including a reconciliation status and a balance value for each account; for each of the accounts: assigning risk criteria scores for a plurality of risk criteria, based at least in part on one or more of reconciliation status and balance value for the account; and determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for the density distribution; identifying thresholds based at least in part on the quantiles of the density distribution; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.” (emphasis added).
The Specification recites the following in regards to “non-parametric:”
 ¶[0050] “FIG. 1 illustrates a risk assessor 100, in an embodiment. Risk assessor 100 can be embodied as an unsupervised non-parametric model for detecting high risk entities (i.e., accounts 101) within an audit population,” and  ¶[00303] “Risk assessment as disclosed herein, such as performed by risk assessor 100, is a form unsupervised learning and is non-parametric.” (emphasis added).
There is a lack of written description in the Specification for the term “non-parametric score.”

Re-claim 20:
(a) The Specification recites the following for example regarding “scores:” 
¶[0004] “According to an aspect, there is provided a computer-implemented method for assessing a risk level for accounts, comprising: receiving account data for each of the accounts, the account data including a reconciliation status and a balance value for each account; for each of the accounts: assigning risk criteria scores for a plurality of risk criteria, based at least in part on one or more of reconciliation status and balance value for the account; and determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for the density distribution; identifying thresholds based at least in part on the quantiles of the density distribution; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.” (emphasis added).
The Specification recites the following in regards to “non-parametric:”
 ¶[0050] “FIG. 1 illustrates a risk assessor 100, in an embodiment. Risk assessor 100 can be embodied as an unsupervised non-parametric model for detecting high risk entities (i.e., accounts 101) within an audit population,” and  ¶[00303] “Risk assessment as disclosed herein, such as performed by risk assessor 100, is a form unsupervised learning and is non-parametric.” (emphasis added).
There is a lack of written description in the Specification for the term “non-parametric score.”

	The remaining claims are rejected due to the dependency to the independent claims.

Claim Rejections - 35 USC § 112(b)
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re-claims 1, 19:  The meaning of “time-evolving data set compositions” and “time-evolving data set model” are unclear.  The specification refers to ¶[00149] “Balances of all accounts 101…namely, the data set of balances…,” and unsupervised non-parametric model.  However, the Specification does not describe the time-evolving data set composition and model rendering the metes and bounds of the claims indefinite.
For purposes of examination, the time-evolving data set compositions will be interpreted as “data set” and time-evolving data set model will be interpreted as “outlier detection model”. 
The remaining claims are rejected due to the dependency to claim 1.

	Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. 
Using the limitations in claim 1 to illustrate, the claim recite(s) the limitations of:  assigning risk criteria scores for a plurality of risk criteria, based at least in part on one or more of reconciliation status and balance value for the account; determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for an audit population of the accounts; determining quantiles for density distribution; identifying, based on a time evolving data set,  thresholds based at least in part on the quantiles of the density distribution, wherein the dynamically identified thresholds are a non-parametric score…; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, in particular, fundamental economic practices (including hedging, insurance, mitigating risk), but for the recitation of generic computer components.  The claimed invention allows for automated account reconciliation including assessing risk levels for accounts based on account data including reconciliation status and balance values and assigning a risk rating to each account which is a certain method of organizing human activity (fundamental economic practices). The mere nominal recitation of a computer implemented method (claim 1), a processor and memory storing instructions that, when executed by the processor, cause the processor to perform the method steps (claim 19),  and a non-transitory computer-readable medium having computer executable instructions stored thereon for execution by one or more computing devices that cause a processor of the one or more computing devices to perform the claimed functions (claim 20) do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites the additional elements: receiving account data for each of the accounts, the account data including reconciliation status and a balance value for each account. The receiving step is recited at a high level of generality (i.e., as a general means of receiving data).  Receiving data is a form of insignificant extra-solution activity –see MPEP 2106.05(g).
The computer implemented method and a processor and memory storing instructions that, when executed by the processor, cause the processor to perform the method steps and the computer-readable medium having computer executable instructions stored thereon for execution by one or more computing devices that cause a processor of the one or more computing devices to perform the claimed functions  are also recited at a high level of generality and merely automate the receiving, assigning, determining, generating, and identifying steps. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (i.e., computer implemented, the processor and memory).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.   
 Under Step 2B of the 2019 Patent Eligibility Guidelines (PEG), the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements  in the claims amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
Furthermore, under Step 2B of the 2019 PEG, the additional elements found to be  insignificant extra-solution activities under step 2A prong two, are re-evaluated to determine if the elements are more than what is well-understood, routine and conventional activity in the field.  Here, the Specification does not provide any indication that the computer implemented method, the processor and memory storing instructions which when executed by the processor perform the claimed steps are anything other than generic computer components and the Symantec, TLI Communications, OIP Techs, and buySafe court decisions cited in MPEP 2106.05[d][ii] indicate that the mere receiving and transmitting of data are well-understood, routine, and conventional functions when they are claimed in a merely generic manner (as they are here).  Accordingly, a conclusion that the receiving data limitation is well understood, routine, and  conventional activities is supported under Berkheimer Option 2.  For these reasons, there is no inventive concept. The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 2-18 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

	Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 1, 6, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayal et al. (US 2019/0340701) in view of Zoldi et al. (US 2017/0270534) in view of Yamanishi et al. (US 7,333,923).
Re-claim 1: Tayal disclose managing anomalies of time-evolving data set compositions  (data sets- [0052], anomalies- [0048]) and 
receiving account data for each of the accounts, the account data including a reconciliation status and a balance value for each account (receiving account data including reconciliation status  and  account balances [0009]); 
for each of the accounts: 
assigning risk criteria scores for a plurality of risk criteria , based at least in part on one or more of reconciliation status and balance value for the account (risk level-[0042]; Fig. 6 Risk-High, Low per entity and GL Account); 
Although Tayal disclose identifying accounts that have unknown balances within a threshold in [0050], Tayal fail to disclose determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account; generating a density distribution of the composite risk scores for a current  audit population of the accounts; determining quantiles for the density distribution; identifying, based on a time-evolving data set model, thresholds based at least in part on the quantiles of the density distribution, wherein the dynamically identified thresholds are a non-parametric score representation associated with the current audit population; and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds.  
Zoldi, however, teach:
 determining a composite risk score for the account based on a weighted summation of a selection of the risk criteria scores for the account (“HighestScoreRecent” see Fig. 4 and [0069]-[0079]; scoring and calibration module- [0055]); 
generating a density distribution of the composite risk scores for current  audit population of the accounts (audited population of accounts-[0048]; anomaly detection using self-calibrating outlier technology analysis of changes in distribution –([0049]-[0051], risk scoring [0079-0080]); 
determining quantiles for the density distribution (Single variate outlier detection is done by run-time estimation of parameters of the distribution such as quantiles- [0051]); 
identifying, based on time-evolving data set model,  thresholds based at least in part on the quantiles of the density distribution (limiting the outlier feature to a certain range, thresholds [0049]-[0052]; self-calibrating outlier model-[0012]); 
and assigning a risk rating to each of the accounts in the audit population based at least in part on the composite risk score for that account as compared to the thresholds (Once features are constructed, this numerical vector is converted to the AML Alert Score using the scoring and calibration module.-[0055].  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tayal to include determining a composite score based on risk criteria score for each account, generating a distribution of risk score for a certain population of accounts that were audited, performing run-time estimation of parameters of the distribution such as quantiles, identifying a certain range [threshold] based on the quantiles of the distribution , assigning a risk rating to each of the accounts in the audit population based on risk score as compared to range as taught by Zoldi in order to  capture and analyze aspects of accounts in order to alert financial institutions to suspect activity. (Zoldi, [0027]).
Tayal fail to disclose non-parametric score representations.  Yamanishi, however, teach a degree of outlier calculation device capable of automatically detecting fraud based on data whose fraud is not yet known (unsupervised data) using a non-parametric model.-see col. 2 lines 13-27. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Tayal to include outlier calculation device using a non-parametric model on unsupervised data as taught by Yamanishi  in order to automatically detect fraud based on data whose fraud is not yet known (unsupervised data).

	Re-claim 6: Tayal disclose wherein the audit population includes a selected number of accounts-Fig. 6.
	Re-claim 18:  Tayal disclose selecting accounts for review based at least in part on the assigned risk ratings of accounts from within the audit population-Fig. 6 and [0042].
	Claims 19 and 20 have similar limitations found in claim 1 above and are therefore rejected using the same art and rationale.  Furthermore, Tayal disclose a processor and memory [0021].

10.	Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tayal in view of Zoldi and Yamanishi as applied to claim 1 above and further in view of Kenton (Kenton, Will. “Quartile” Investopedia.com,  <https://web.archive.org/web/20190425031032/https://www.investopedia.com/terms/q/quartile.asp>  Sep 7, 2017.
Re-claim 2:  Tayal in view of Zoldi do not disclose that the quantiles are quartiles.  It is notoriously old and well known in statistical analysis that a “quartile” is a statistical term describing a division of observations into four defined intervals based upon the values of the data and how they compare to the entire set of observations as evidenced by Kenton.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include in the account reconciliation and analysis of Tayal that the statistical analysis includes representing data in quartiles as is notoriously old and well known as evidenced by Kenton since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Response to Arguments
11.	Applicant's arguments regarding the rejection of the claims under 35 USC 101 have been fully considered but they are not persuasive.
On pages 6-7 of the Remarks, Applicant submits that the amended claims are not within the "certain methods of organizing human activity (fundamental economic practices)" grouping because the amended claims recite features of a computer-implemented method for managing anomalies of time-evolving data set compositions including allowing for dynamic data set assessments to be performed as new data set entries are periodically added to a data set composition and  identifying, based on a time-evolving data set model, thresholds (a non-parametric score) based on the quantiles of the density distribution. 
The Examiner respectfully disagrees. The claimed invention allows for automated account reconciliation including assessing risk levels for accounts based on account data including reconciliation status and balance values and assigning a risk rating to each account which is a certain method of organizing human activity (fundamental economic practices including mitigating risk).
	 Under Step 2A, Prong Two of the 2019 PEG, Applicant contends that even if the subject matter of the amended claims is found to be directed to an abstract idea or a judicial exception (which the Applicant does not concede), the Applicant submits that the pending claims are integrated into a practical application because the claims recite several features, individually or in combination, that are directed to a computer-implemented system including features reflecting an improvement over supervised learning systems, as the combination of operations of the amended claims do not require copious amounts of labelled data to risk assess entities within a current audit population and  the claims recite a combination of features based on a form of unsupervised learning and is non-parametric.  
The argument is not persuasive because the difficulty with the Applicant’s argument is that these limitations are part of the abstract idea itself. They are not additional elements to be considered when determining whether the claims include additional elements or combination of elements that integrate the abstract idea into a practical application and  sufficient to amount to significantly more than the judicial exception. 
The  applicant' s arguments are directed to an improvement to problems that are financial not technical in nature.  The Specification, ¶ 4 recites that the computer-implemented method of the instant application is directed to assessing a risk level for accounts.   Considering the claim language in light of the problem and solutions described in the applicant' s Specification, the heart of the invention lies in automated testing and analysis of risk, based on reconciliation of electronic data processes -Spec. ¶43.  The claims here do not recite an improvement to a particular computer technology.  Instead, the applicant' s claims address a financial problem in which a traditional methods a number of different audits may be performed on an account, such as a general ledger and such reconciliations may be performed randomly to determine if an account is reconciled -see Spec. ¶44.  The solution applicants describe relates to an improvement to the business or economic practice of monitoring and tracking the attestation of balance sheet accounts in a general ledger (GL)-see Spec. ¶46.  The claimed invention recites generic computer components, i.e., a computer implemented method, a computer system comprising a processor and memory, in communication with the processor, storing instructions that cause the processor to perform the claim steps.  The generic computer components implement the claimed invention in their ordinary capacity.  	
On page 8 of the Remarks, Applicant argues that the references alone and in combination do not disclose identifying, based on a time-evolving data set model, thresholds based at least in part on the quantiles of a density distribution, where the dynamically identified thresholds are a non-parametric score representation associated with the current audit population, as recited in the amended claims.  
The applicant’s attention is directed and the 35 USC 112 rejections above and the objection to the Specification regarding the lack of description concerning “a time-evolving data set model.”  Nevertheless, Zoldi disclose self-calibrating outlier model in ¶[0012] [time-evolving data set model].  
The remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0085769 (Jost et al.)-cited for its reference to non-parametric outlier detection scoring techniques.
Walter J. Scheirer et al., "Toward Open Set Recognition" IEEE Transactions On Pattern Analysis and Machine Intelligence, Vol. 35, No.7. July 2013.-cited for machine learning based recognition algorithms. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELDA MILEF whose telephone number is (571)272-8124. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm; Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303)297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELDA G MILEF/Primary Examiner, Art Unit 3694